             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GENTEX CORPORATION,                             No. 4:17-CV-01136

           Plaintiff,                           (Judge Brann)

     v.

HELICOPTER HELMETS, LLC,

           Defendant.

                                        ORDER

     AND NOW, this 18th day of May 2020, upon consideration of the joint

motion to extend deadlines (Doc. 39), IT IS HEREBY ORDERED that this

Court’s October 24, 2019 Case Management Order is amended as follows:

     1.    Discovery deadline:                              August 3, 2020

     2.    Dispositive motions:                             October 2, 2020

     3.    Plaintiff’s expert report:                       January 4, 2021

     4.    Defendant’s expert report:                       February 2, 2021

     5.    Supplemental and rebuttal expert reports:        February 16, 2021

     6.    Expert discovery completed by:                   March 2, 2021

     7.    The case is REMOVED from the March 2021 trial list, and will be

           rescheduled, if necessary, upon the resolution of any filed dispositive

           motion.
8.    The deadlines for filing motions in limine and supporting briefs,

      pretrial memoranda, proposed voir dire questions and proposed jury

      instructions are CANCELLED and will be rescheduled, if necessary,

      upon the resolution of any filed dispositive motion.

9.    The final pretrial conference scheduled for January 26, 2021 is

      CANCELLED and will be rescheduled, if necessary upon the

      resolution of any filed dispositive motion.

10.   This Order supersedes all previous scheduling Orders.




                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge
